Citation Nr: 1427336	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  11-30 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Jackson, Mississippi


THE ISSUE

Whether the reduction in rating for bilateral hearing loss, from 60 percent to 50 percent disabling, effective June 1, 2010, was proper.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Martinez, Associate Counsel
INTRODUCTION

The Veteran had active service from January 1964 to March 1967.  His awards and medals include the Purple Heart and the Combat Infantry Badge.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In April 2013, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to a total disability rating due to individual unemployability resulting from service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See April 2014 hearing transcript; January 2012 and May 2010 statements from the Veteran.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The RO's decision to reduce the rating for bilateral hearing loss, from 60 percent to 50 percent, was made in compliance with applicable due process laws and regulations, and it was supported by the evidence contained in the record at the time of the reduction.


CONCLUSION OF LAW

The reduction in disability rating for bilateral hearing loss, from 60 percent to 50 percent, was proper.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.105, 3.344, 4.7, 4.85, Diagnostic Code 6100 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties

Because this case involves a rating reduction, VA must comply with the provisions found in 38 C.F.R. § 3.105(e)-(i), rather than the notice and duty provisions codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented at 38 C.F.R. § 3.159. See, e.g., Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 513 (1993).  

A proposed rating decision must be presented to the Veteran setting forth the relevant facts and reasons for reduction.  38 C.F.R. § 3.105(e).  The Veteran also must be informed of the opportunity for a predetermination hearing, if such is requested within 30 days of the notice of the proposed reduction.  If a hearing is timely requested, no reduction may take place until a hearing is held.  38 C.F.R. § 3.105(i). 

In this case, an April 2009 rating decision informed the Veteran of the proposed reduction; it also included information on the relevant evidence of record and the applicable evaluation criteria, statutes, and regulations.  The accompanying notification letter informed him of his hearing rights.  The Veteran submitted an objection to the proposal within 30 days of the notice, and he requested a hearing, which was held on November 2009.  

No sooner than 60 days after notice of the proposed reduction, a final rating action may be issued reducing the current evaluation, effective the last day of the month 60 days following the notice of the final action. 38 C.F.R. § 3.105(e).  In March 2010, a final rating action was issued, well beyond 60 days from the date of notice of the proposed reduction.  The reduction was properly effective June 1, 2010, 60 days from the end of the month in which notice of the final action was provided.

Accordingly, the Board finds that the notice and due process requirements of 38 C.F.R. § 3.105 have been met.

II.  Analysis

Service connection was granted for bilateral defective hearing in a March 1967 rating decision, and a 0 percent rating was assigned.  A July 1973 rating decision continued the 0 percent rating.  Based on findings from a September 2006 VA examination, a November 2006 increased the rating to 60 percent under 38 C.F.R. § 4.85, Diagnostic Code 6100, effective July 31, 2006.  Subsequently, an August 2008 rating decision continued the 60 percent rating.

Based on June 2008 and March 2009 VA examinations, in an April 2009 rating decision, the RO proposed reducing the Veteran's disability rating from 60 percent to 50 percent.  The Veteran objected, submitted additional evidence, and was afforded a hearing.  In a March 2010 rating decision, the RO reduced the rating from 60 percent to 50 percent, effective June 1, 2010.

The Veteran says this reduction is improper, claiming that he feels his hearing has actually worsened and continues to have a negative impact on his social life.  See, e.g., April 2013 hearing transcript.

As explained above, the notice and due process requirements under 38 C.F.R. § 3.105 were met.  The issue, therefore, is whether the reduction was proper. 

Where a disability rating has continued at the same level for five or more years, the analysis is conducted under 38 C.F.R. § 3.344(a) and (b).  On the other hand, where a rating has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c).  Here, the Veteran's 60 percent disability rating was awarded effective July 31, 2006, and was reduced effective June 1, 2010, which is less than 5 years later.  Accordingly, 38 C.F.R. § 3.344(c) applies, and reexaminations disclosing improvement, physical or mental, will warrant a reduction in rating.  38 C.F.R. § 3.344(c).

A rating reduction case focuses on the propriety of the reduction, and is not the same as an increased rating issue.  Peyton v. Derwinski, 1 Vet. App. 282 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, and post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); assigning a higher of two evaluations where there is a question as to which of two evaluations apply and the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2013).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2013).  Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86(b).

The pertinent evidence includes, in relevant part, complete and adequate VA audiological examinations from September 2006-based on which the 60 percent rating was assigned, and subsequently from June 2008 and March 2009, prior to the rating reduction.  The Veteran also underwent a private audiological examination in July 2009.

At the September 2006 VA examination, an audiogram showed that pure tone thresholds, in decibels, were:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
40
75
90
95
75
LEFT
40
80
85
95
75
  
Speech audiometry revealed speech recognition ability of 44 percent in the right ear and 48 percent in the left ear.    

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level IX hearing loss in the right ear and Level IX hearing loss in the left year; under Table VII this reflects a 60 percent rating.

Because these results are not each greater than 55 decibels, consideration is not warranted also under Table VIA.  

Thus, pursuant to the September 2006 VA examination, the Veteran's bilateral hearing loss warranted a 60 percent rating at that time.  38 C.F.R. § 4.85.  Based on this examination, the RO increased the Veteran's bilateral hearing loss disability rating from 0 to 60 percent.

Subsequently, the Veteran underwent a VA examination in June 2008; an audiogram showed that pure tone thresholds, in decibels, were:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
35
70
85
95
71.25
LEFT
40
75
90
95
75
  
Speech audiometry revealed speech recognition ability of 48 percent in the right ear and 52 percent in the left ear.    

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level  VIII hearing loss in the right ear and Level VIII hearing loss in the left year; under Table VII this reflects a 50 percent rating.

Because these results are not each greater than 55 decibels, consideration is not warranted also under Table VIA.

Thus, these results reflect that the Veteran's bilateral hearing loss then warranted a 50 percent rating.  38 C.F.R. § 4.85.

The Veteran also underwent a VA examination in March 2009; an audiogram showed that pure tone thresholds, in decibels, were:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
40
70
85
90
71.25
LEFT
45
80
90
95
77.5
  
Speech audiometry revealed speech recognition ability of 48 percent in the right ear and 48 percent in the left ear.    

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level  VIII hearing loss in the right ear and Level IX hearing loss in the left year; under Table VII this reflects a 50 percent rating.

Because these results are not each greater than 55 decibels, consideration is not warranted also under Table VIA.

Thus, these results reflect that the Veteran's bilateral hearing loss warranted a 50 percent rating.  38 C.F.R. § 4.85.  

At a July 2009 private examination, an audiogram showed that pure tone thresholds, in decibels, were:



HERTZ


1000
2000
3000
4000
Avg.
RIGHT
35
70
85
95
71.25
LEFT
45
70
80
100
73.75
  
Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 72 percent in the left ear.    

Applying these results to Table VI in 38 C.F.R. § 4.85 yields a finding of Level IV hearing loss in the right ear and Level VI hearing loss in the left year; under Table VII this reflects a 20 percent rating.

Because these results are not each greater than 55 decibels, consideration is not warranted also under Table VIA.

Thus, according to the Veteran's July 2009 private examination, his bilateral hearing loss warranted a 20 percent rating.  38 C.F.R. § 4.85.

Considering the aforementioned and pertinent evidence, the Board finds that the preponderance of the evidence shows that the Veteran's bilateral hearing loss warranted no more than a 50 percent disability rating at the time of the RO's reduction decision in March 2010.  That decision was proper; it was made in compliance with applicable notice and due process laws and regulations, and it is supported by the evidence in the record, which reflects values indicating an improvement in the Veteran's bilateral hearing loss. 

In reaching these determinations, the Board has considered the Veteran's statements in support of his claim, which express disagreement that his hearing loss has improved.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of his disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Accordingly, the Board finds the objective medical findings provided by the experts of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).

For the foregoing reasons, the Board finds that the preponderance of the evidence is in favor of a finding that the reduction in rating for bilateral hearing loss, from 60 percent to 50 percent disabling, effective June 1, 2010, was proper; there is no doubt to be resolved; and the Veteran's appeal must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The reduction in rating for bilateral hearing loss, from 60 percent to 50 percent disabling, effective June 1, 2010, was proper; the appeal is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


